In an action to have adjudicated that the plaintiffs have a right of way over and across a driveway or roadway upon the lands of the defendant, judgment dismissing the complaint reversed on the law and the facts and a new trial granted, with costs to appellants to abide the event. A new trial is granted in the interests of substantial justice. For the purpose of the new trial, all findings of fact and conclusions of law are reversed and disapproved. Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ., concur.